             Case 3:15-cv-02159-VC Document 386-1 Filed 08/21/20 Page 1 of 3



 1   Derek W. Loeser, admitted pro hac vice
     Gretchen Freeman Cappio, admitted pro hac vice
 2   KELLER ROHRBACK L.L.P.
 3   1201 Third Avenue, Suite 3200
     Seattle, WA 98101-3052
 4   (206) 623-1900; Fax: (206) 623-3384
     dloeser@kellerrohrback.com
 5   gcappio@kellerrohrback.com
 6   Jeffrey Lewis (Bar No. 66587)
 7   KELLER ROHRBACK L.L.P.
     300 Lakeside Drive, Suite 1000
 8   Oakland, CA 94612
     (510) 463-3900; Fax: (510) 463-3901
 9   jlewis@kellerrohrback.com
10
     Attorneys for Plaintiffs
11   Additional Attorneys Listed on Signature Page

12                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14
     SHAHRIAR JABBARI and KAYLEE
15   HEFFELFINGER, on behalf of themselves and all
     others similarly situated,                          No. 15-cv-02159-VC
16
                                           Plaintiffs,   DECLARATION OF DEREK W. LOESER
17                                                       IN SUPPORT OF PLAINTIFFS’
            v.                                           ADMINISTRATIVE MOTION FOR
18                                                       HEARING
     WELLS FARGO & COMPANY AND WELLS
19   FARGO BANK, N.A.,
20                                                       Judge: Hon. Vince Chhabria
                                        Defendants.
21

22

23

24

25

26

27

28

     No. 15-cv-02159-VC                                              DECLARATION OF DEREK W.
                                                                     LOESER
             Case 3:15-cv-02159-VC Document 386-1 Filed 08/21/20 Page 2 of 3



 1          I, Derek W. Loeser, declare as follows pursuant to 28 U.S.C. § 1746:
 2          1.      I am a partner at Keller Rohrback L.L.P., Class Counsel in this action. I make this
 3
     declaration on personal knowledge. This declaration is in support of Plaintiffs’ Administrative Motion
 4
     for Hearing, filed herewith.
 5
            2.      After the Ninth Circuit issued its decisions in this case, I called Steven and Cameron
 6

 7   Christensen, the attorneys for Objector Scott Johnson, to determine whether they intended to pursue

 8   further appellate review. I then sent them a follow-up email. A true and correct copy of that email—an

 9   August 17, 2020 email from me to Steven and Cameron Christensen—is attached hereto as Exhibit A.
10
            3.      Attached hereto as Exhibit B is a true and correct copy of an August 19, 2020 email I
11
     received from Cameron Christensen in response to the email attached as Exhibit A.
12
            4.      Attached hereto as Exhibit C is a true and correct copy of an August 21, 2020 email I
13
     received from Cameron Christensen, following up on the email attached as Exhibit B.
14

15          5.      Attached hereto as Exhibit D is a true and correct copy of an August 21, 2020 email I

16   sent to Cameron Christensen in response to the email attached as Exhibit C.
17          I declare under penalty of perjury that the foregoing is true and correct.
18
            Executed this 21st day of August 2020, in Seattle, Washington.
19
                                                   /s/ Derek W. Loeser_________________________
20                                                 Derek W. Loeser
21

22

23

24

25

26

27

28

     No. 15-cv-02159-VC                                  1                   DECLARATION OF DEREK W.
                                                                             LOESER
                 Case 3:15-cv-02159-VC Document 386-1 Filed 08/21/20 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE
 2             I hereby certify that on August 21, 2020, service of this document was accomplished pursuant to
 3
     the Court’s electronic filing procedures by filing this document through the ECF system.
 4

 5
                                                   /s/ Derek W. Loeser
 6                                                 Derek W. Loeser
 7

 8   4851-7406-7144, v. 1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 15-cv-02159-VC                                   2                  DECLARATION OF DEREK W.
                                                                             LOESER
